     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 1 of 25 Page ID #:788




1
       Jeffrey D. Horowitz, Esq. SBN 150012
       THE HOROWITZ LAW FIRM
2      14156 Magnolia Boulevard, Suite 200
       Sherman Oaks, CA 91423
3      (818) 907-8000 (telephone)
4
       (818) 784-5406 (facsimile)
       E-mail: jeff@jdhorowitzlaw.com
5
       Attorney for Defendant, ALLSTATE ENGINEERING
6
       Craig E. Guenther, Esq. SBN 126134
7      BOOTH, MITCHEL & STRANGE, LLP
8      701 South Parker Street, Suite 6500
       Orange, CA 92868
9      (714) 480-8500 (telephone)
       (714) 480-8533 (facsimile)
10     E-Mail: ceguenther@boothmitchel.com
11
       Attorney for Defendant WESTERN SURETY COMPANY
12
13
14
                         UNITED STATES DISTRICT COURT

15                      CENTRAL DISTRICT OF CALIFORNIA
16
17     UNITED STATES OF AMERICA, for the )       CASE NO. CV13-01438-DDP
                                             )
18     use and benefit of AJ ACOSTA          )
                                             )   ALLSTATE ENGINEERING
       COMPANY, INC., a California               AND WESTERN SURETY
19     corporation,                          )   COMPANY’S TRIAL BRIEF
                                             )
20                                           )
                              Plaintiff,     )
21                                           )
       vs.                                   )
22                                           )   PRE-TRIAL CONF. : 10/21/2019
                                             )   TRIAL            : 10/29/2019
23
       ALLSTATE ENGINEERING, a California )
       corporation, WESTERN SURETY           )
24     COMPANY, a South Dakota corporation, ))   JUDGE: Hon. Dean D. Pregerson
25                                           )
                                             )
26                            Defendants.    )
                                             )
27                                           )
                                             )
28


                                         1
              ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 2 of 25 Page ID #:789




1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2             COMES NOW Defendant and Counterclaimant ALLSTATE
3      ENGINEERING and Defendant WESTERN SURETY COMPANY and present
4      their Trial Brief:
5
6                                                  I.
7                                         Background
8                  Defendant and Counterclaimant, Allstate Engineering (hereafter
9      “Allstate” or “Allstate Engineering”) was the prime contractor on a federal
10     demolition project located at Vandenberg Air Force Base (VAFB), known as
11     “Demolish East Housing Infrastructure, Vandenberg Air Force Base, Santa
12     Barbara County, CA” (the “Project”.) The prime contract was awarded to Allstate
13     Engineering on September 24, 2011. Allstate posted a Miller Act payment and
14     performance bond in connection with the Project, and the surety on that bond is
15     defendant Western Surety Company. Allstate’s contract with the government was
16     basically to demolish the concrete foundations and driveways of 635 old military
17     housing structures and to bring the site back to its natural state. The government
18     had already demolished the old housing structures themselves, so all that was left
19     was the 635 concrete pads and driveways.
20                 Pursuant to Allstate Engineering’s original contract with the U.S.
21     Government, Allstate was to break up the concrete pads into pieces 8” minus,
22     which means pieces of concrete that are 8 inches or smaller, and bury them. In
23     furtherance of its prime contract with the government, Allstate hired Plaintiff and
24     Counterdefendant AJ Acosta Company, Inc. (hereafter “Acosta”) as a
25     subcontractor to perform the demolition work. The subcontract between Allstate
26     and Acosta is dated February 1, 2012.
27     //
28     //

                                               2
               ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 3 of 25 Page ID #:790




1                                                 II.
2           U.S. Government’s Change Order and Acosta’s Abandonment of its
3                                          Subcontract
4                    The government issued a change order in the middle of the Project,
5      ordering Allstate to crush the concrete into pieces the size of 2” minus instead of to
6      8” minus. In order to deal with the change in the specifications (crushing to 2”
7      minus instead of 8” minus), the government suspended all work on the Project and
8      issued a change order to Allstate for the new specifications. The USA’s change
9      order to Allstate was dated September 28, 2012. Allstate’s original contract with
10     the USA was $1,893,511. This change order increased the contract amount for
11     Allstate by $537,793.
12                  Allstate and Acosta negotiated over a price to crush the concrete down
13     to pieces of 2” minus, but they were not able to come to an agreement. After the
14     government lifted the suspension, Acosta refused to go back to work. As a result,
15     Allstate performed the work by hiring other subcontractors and by using its own
16     forces.
17                  Acosta’s subcontract with Allstate was for $734,000 and the
18     subcontract required Acosta to demolish all 635 pads down to concrete size of 8”
19     or less (8” minus.). Out of the 635 pads in Acosta’s subcontract, Acosta completed
20     work on only 301 pads, leaving a balance of 334 pads where no work was done at
21     all at the time Acosta abandoned the Project. (635 – 301 = 334.) Out of the 301
22     pads that Acosta completed, Acosta only properly performed its work on 82 of
23     those pads. On the remaining 219 pads (301 – 82 = 219), Acosta only properly
24     demolished down to 8” minus on 70% of each of those 219 pads. In other words,
25     on 219 of the pads, Acosta only partially performed its work fully and correctly.
26     On 30% of 219 of the pads, Acosta failed to crush down to the required 8” minus,
27     thereby requiring Allstate to perform further work on those pads after Acosta’s
28     abandonment in order to properly crush them to 8” minus. To finish Acosta’s

                                              3
                 ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 4 of 25 Page ID #:791




1      required scope of work after Acosta abandoned, Allstate had to fix the 30% of the
2      219 improperly completed pads, plus Allstate had to perform the work on the
3      balance of the 334 pads where Acosta performed no work at all.
4                  Allstate gave every opportunity to Acosta to perform its work on the
5      Project, but Acosta still failed to do so. Allstate sent written Notices of Non-
6      Compliance to Acosta on May 17, 2012 and on October 11, 2012. Then, after
7      Acosta still refused to perform after a written 48-hour Notice to Perform was
8      provided to Acosta, Allstate was forced to terminate Acosta’s performance under
9      its subcontract by way of a Termination letter dated November 1, 2012.
10                                                 III.
11                    No Subcontract to Crush to 2” Minus; Extra Work
12                  A. No Subcontract for the 2” Minus Work.
13                 While Allstate was required to complete the project due to the
14     government’s change order, by crushing all the pads to 2” minus, Acosta’s scope
15     of work was to crush only down to 8” minus. Allstate is not seeking any monies
16     from Acosta for the sums it had to spend to crush the concrete from 8” minus down
17     to 2” minus. Acosta never had a subcontract with Allstate to crush to 2” minus.
18     Allstate believes that Acosta will argue that it was entitled to receive the change
19     order work to crush the concrete down to 2”, but no such agreement was ever
20     reached, and Acosta cannot claim any damages against Allstate for alleged lost
21     profits or any other damages related to a subcontract it never had.
22                  B. Extra Work Items.
23                 Some extra work items were encountered at the Project. One of them
24     was dust control which required Acosta to hire a water truck, and Allstate agreed to
25     pay Acosta a separate $36,000 for that. There was also extra utility work that was
26     encountered at the Project site, namely for the clearing of utility lines, and Allstate
27     agreed to pay Acosta an additional $12,933.60 for that. Acosta claims many other
28     items of extra work relating to utilities, but those items were either within the

                                               4
               ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 5 of 25 Page ID #:792




1      scope of Acosta’s subcontract, or were performed by another subcontractor hired
2      by Allstate.
3                                                  IV.
4                       Calculations of Allstate’s Damages Against Acosta
5                     The value of Acosta’s work, had it been all performed, and performed
6      properly, which it was not, was $696,931.86. ($734,000 subcontract + $36,000 for
7      water trucks for dust control + $12,933.60 for extra utilities work = $782,933.60 -
8      $86,001.74 deducted for 30% noncompliance with 8” minus on 219 of the pads =
9      $696,931.86.) Allstate paid Acosta the sum of $414,261. This resulted in an
10     unearned contract balance of $282,670.86. ($696,931.86 final contract value -
11     $414,261 paid to Acosta = $282,670.86.) Acosta is not entitled to this money
12     because Acosta did not perform that work; it was unearned and not payable.
13     Allstate had to use those remaining funds to correct and complete the work
14     abandoned by Acosta.
15                    Acosta abandoned the Project and did no work at all on 334 of the
16     pads. In order to get Acosta’s scope of work completed, Allstate hired another
17     subcontractor by the name of Allied and paid them $214,000 and Allstate self-
18     performed work at a cost of $391,437.75. This results in a credit due to Allstate of
19     $322,766.88. ($282,670.86 unearned contract balance – $214,000 paid to Allied -
20     $391,437.75 incurred by Allstate = $322,766.88.) Therefore, Acosta owes Allstate
21     $322,766.88.
22                                                 V.
23      BK of AJ Acosta Company, Inc. and Substitution of Joaquin Andres Acosta
24                    A. Allstate Engineering Has an Offset against AJ Acosta
25                       Company, Inc.
26                    AJ Acosta Company, Inc. filed for BK. A true and correct copy of a
27     recent Case Summary from the BK Court showing that AJ Acosta Company, Inc.’s
28     BK is still pending as a Chapter 7 BK is attached to this Trial Brief as Exhibit “A”.

                                               5
               ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 6 of 25 Page ID #:793




1      Therefore, Allstate cannot collect its $322,766.88 from its subcontractor AJ Acosta
2      Company, Inc.
3                  However, Allstate can use that claim as an offset. Article XXII of the
4      subcontract between Allstate and AJ Acosta Company, Inc. states, in relevant part,
5      that “…In the event of any such default…Contactor shall have the right…to
6      perform Subcontract’s obligations…and to deduct the cost thereof from any money
7      due or to become due to the Subcontractor….” Article XIX of the subcontract
8      states in relevant part that “The Contractor may set off against any amount payable
9      to any person or assignee as a result of any assignment under this subcontract
10     agreement with the same force and effect as the Contractor may set off against the
11     Subcontractor.” A true and correct copy of pages 6 and 8 of the subcontract which
12     contain Articles XXII and XIX are attached to this Trial Brief as Exhibit “B”.
13                 Under California Civil Code § 1459 and Code of Civil Procedure §
14     368, an assignee stands in the shoes of the assignor, taking any rights assigned,
15     subject to the right to setoff and other defenses. Salaman v. Bolt (1977) 74
16     Cal.App.3d 907, 919. Allstate’s offset against AJ Acosta Company, Inc. is so
17     large, that plaintiff will not be able to recover anything against Allstate
18     Engineering or its surety.
19                 B. Motion to Reopen and to Substitute Plaintiff Was Granted.
20                 This litigation was stayed for years as a result of Acosta’s BK, but this
21     case was reopened as a result of a successful motion to reopen filed by Joaquin
22     Andres Acosta, an individual. Mr. Acosta was the President of AJ Acosta
23     Company, Inc.
24                 C. BK Trustee’s Abandonment of Claim and Assignment of Claim
25                     to Joaquin Andres Acosta.
26                 AJ Acosta Company, Inc.’s BK trustee abandoned AJ Acosta
27     Company, Inc.’s claim against the bond that Allstate posted in connection with the
28     Vandenberg Air Force Base Project. A true and correct copy of the Notice of

                                               6
               ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 7 of 25 Page ID #:794




1      Trustee’s Intention to Abandon Property is attached to this Trial Brief as Exhibit
2      “C”. As a result, AJ Acosta Company, Inc.’s claim against Allstate’s bond reverted
3      back to the estate of the debtor, AJ Acosta Company, Inc. Thereafter, AJ Acosta
4      Company, Inc., the corporation with whom Allstate contracted on the Project,
5      assigned its claim to Joaquin Andres Acosta the individual, the former owner and
6      President of AJ Acosta Company, Inc. A true and correct copy of the Assignment
7      is attached to this Trial Brief as Exhibit “D”. Based on this Assignment, this
8      Court granted Joaquin Andres Acosta’s motion to be substituted as a party in this
9      case in place of AJ Acosta Company, Inc. Therefore, Joaquin Andres Acosta, an
10     individual, is now the Plaintiff in this case.
11                 D. Joaquin Andres Acosta’s Claim is Limited to a Claim against
12                     Allstate’s Bond.
13                 A review of the Notice of Trustee’s Intention to Abandon Property,
14     attached as Exhibit “C” to this Trial Brief, shows that The Trustee intended to
15     abandon “1) Interest in claim on completion bond for Vandenburg AFB against All
16     State Construction (United States of America vs. Allstate Engineering, Case No.
17     CV13-01438-DDP(JCx)).” It’s clear that the Trustee abandoned only AJ Acosta
18     Company, Inc.’s claim against Allstate Engineering’s bond, not the claim against
19     Allstate. As a result, AJ Acosta Company, Inc. had no right to pursue Allstate
20     Engineering. They only had the purported right to pursue Allstate’s bonding
21     company, Western Surety Company. Upon a BK, all of the rights of the bankrupt
22     are vested in the BK Trustee, and are not available to the bankrupt to assert.
23     Reichert v. General Insurance Company of America (1968) 68 Cal.2d 822, 829-
24     830. Because the cause of action against Allstate Engineering remains vested with
25     A.J. Acosta Company, Inc.’s BK Trustee, Plaintiff lacks the capacity to assert a
26     claim against Allstate Engineering.
27     //
28


                                               7
               ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 8 of 25 Page ID #:795




1                   E. A Surety’s Obligations are Commensurate with those of its
2                      Bond Principal and A Surety is Exonerated to the Extent the
3                      Claimant Fails to Pursue the Bond Principal.
4                      A surety’s liability is commensurate with that of its bond principal.
5      If the principal is not liable, then neither is his or her surety. California Civil Code
6      §§ 2809 and 2810. “The obligation of the surety must be neither larger in amount
7      nor in other respects more burdensome than that of the principal.” Cates
8      Construction, Inc. v. Talbot Partners (1999) 21 Cal.4th 28, 40. “A surety is
9      entitled to assert as defenses to payment of a surety bond all defenses available to
10     its principal…(citations omitted)…where the principal is not liable on the
11     obligation, neither is the guarantor”(citations omitted.) Cates Construction, Inc. v.
12     Talbot Partners (1999) 21 Cal.4th 28, 48. Plaintiff has the burden of proving that
13     Allstate is liable in this case. If Allstate is not found liable to Plaintiff, then neither
14     can Western Surety Company be found liable.
15                  In addition, by not pursuing the bond principal Allstate Engineering,
16     and failing to lighten the surety’s burden, the surety, Western Surety Company, is
17     exonerated from liability. California Civil Code § 2845. By making this
18     argument, Western Surety Company does not admit the validity of Plaintiff’s
19     claim, and in fact, expressly denies the validity of Plaintiff’s claim.
20                  F. Joaquin Andres Acosta’s Rights are Limited to the Rights the
21                     BK Trustee Abandoned to the debtor, AJ Acosta Company,
22                     Inc., and to the Rights Assigned from A.J. Acosta Company,
23                     Inc. to Joaquin Andres Acosta.
24                   In looking at the plain language of the rights that the BK Trustee
25     abandoned to the debtor A.J. Acosta Company, Inc., it was only an “Interest in
26     claim on completion bond….” (Emphasis added.) (Exhibit “C” to this Trial Brief.)
27     There are no completion bond issues in this case. Only the U.S. Government can
28     make a claim on the completion, or performance bond. The Miller Act, 40 USC §

                                                8
               ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
     Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 9 of 25 Page ID #:796




1      3131-3134. Plaintiff, as a subcontractor to Allstate, is limited to a claim against the
2      payment bond. The Miller Act, 40 USC § 3133. Because the BK Trustee only
3      abandoned its claim on the completion or performance bond, the BK Trustee
4      maintains its rights to the payment bond, and Plaintiff has no right to pursue the
5      payment bond here.
6                  Upon a BK, all of the rights of the bankrupt are vested in the BK
7      Trustee, and are not available to the bankrupt to assert. Reichert v. General
8      Insurance Company of America (1968) 68 Cal.2d 822, 829-830. In the instant
9      case, because the cause of action against the payment bond remains vested with
10     A.J. Acosta Company, Inc.’s BK Trustee, Plaintiff lacks the capacity to assert a
11     claim against the payment bond and also lacks the capacity to assert a claim
12     against Allstate Engineering.
13                                                 VI.
14                    Joaquin Andres Acosta’s Claims are Time-Barred
15                 In Joaquin Andres Acosta’s moving papers to substitute himself as
16     Plaintiff in this case, he asserted that it was he, as an individual, who all along had
17     contracted with Allstate Engineering. (Motion for Reopening and Substitution of
18     Party, Dkt. 51, p. 10:1-12.) To the extent that Acosta as an individual was the
19     contracting party, then his claim is long barred by California’s 4 year statute of
20     limitations on contract actions. Code of Civil Procedure § 337(a). In addition, the
21     Miller Act sets a one year statute of limitations against Miller Act payment bonds.
22     40 USC § 3133(b)(4). Therefore, Joaquin Andres Acosta’s claim against Western
23     Surety is also long barred by the statute of limitations.
24                                                 VII.
25                  There is an Attorney’s Fees Clause in the Subcontract
26                 Article XXXVI of the subcontract is an attorney’s fees clause. Joaquin
27     Andres Acosta will be subject to an attorney’s fees award against him should he
28     lose this case. By substituting himself in as Plaintiff, he has opened himself up to

                                               9
               ALLSTATE ENGINEERING AND WESTERN SURETY COMPANY’S TRIAL BRIEF
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 10 of 25 Page ID #:797
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 11 of 25 Page ID #:798
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 12 of 25 Page ID #:799
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 13 of 25 Page ID #:800
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 14 of 25 Page ID #:801
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 15 of 25 Page ID #:802
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 16 of 25 Page ID #:803
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 17 of 25 Page ID #:804
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 18 of 25 Page ID #:805
Case
Case2:13-cv-01438-DDP-JC
     2:13-cv-01438-DDP-JC Document
                          Document104
                                   33 Filed
                                      Filed08/21/18
                                            10/15/19 Page
                                                     Page13
                                                          19of
                                                            of18
                                                               25 Page
                                                                  PageID
                                                                       ID#:333
                                                                         #:806
          i:14-bk-12550-SY       Doc 478 Filed 03/08/18 Entered 03/08/18 10:20:12            Desc
                                   Main Document    Page 1 of 6


      1 JOHN P. PRINGLE,SBN 072300
           6055 E. Washington Boulevazd, Suite 500
      2 Los Angeles, CA 90040
           Telephone (323)727-9589
      3 11
           Facsimile(323)724-5410
      4
           Chapter 7 Trustee
      5

      6

      7

      8                             UNITED STATES BANKRUPTCY COURT

      9                CENTRAL DISTRICT OF CALIFORNIA,RIVERSIDE DIVISION
     10

     11
          i                                                  Case No. 6:14-bk-12550-MJ
     12
          E                                                  Chapter 7
     13
                                                             NOTICE OF TRUSTEE'S INTENTION TO
     14                                                      ABANDON PROPERTY OF THE ESTATE
                                                             PURSUANT TO 11 U.S.C.§ 554(a),Fed. Rule
     15                                                      Bank.Pro. 2002(c)& LBR 6007-1

     16                                                      Hearins Date:(No Hearing Set)

     17
          TO THE HONORABLE MEREDITH JURY, UNITED STATES BANKRUPTCY JUDGE,
     18
          OFFICE OF THE U.S. TRUSTEE,CREDITORS AND ALL INTERESTED PARTIES:
     19

    20           YOU ARE HEREBY NOTIFIED THAT immediately after fourteen (14) days from the

    21 date of mailing of this Notice, John P. Pringle, the duly appointed Chapter 7 Trustee herein (the

     22 "Trustee"), intends to and will abandon the following described property as burdensome and of

    23
          inconsequential value to estate.
    24
                 The Trustee intends to abandon the following:
    25
                 1) Interest in claim on completion bond for Vandenburg AFB against All State Construction
    26
                    (United States of America vs. Allstate Engineering, Case No. CV 13-01438-DDP(JCx)).
    27

    28 ~//


                                                         1
Case
Case2:13-cv-01438-DDP-JC
     2:13-cv-01438-DDP-JC Document
                          Document104
                                    33 Filed
                                         Filed08/21/18
                                               10/15/19 Page
                                                         Page14
                                                             20of
                                                                of18
                                                                  25 Page
                                                                      PageID
                                                                           ID#:334
                                                                             #:807
          14-bk-12550-SY Doc 478 Filed 03/08/18 Entered 03/08/18 10:20:12 Desc
                           Main Document     Page 2 of 6


      1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 6007-1,
           ~, any objections or request for hearing must b~ filed with the United Stakes Bankruptcy Court; located
           at 3420 Twelfth Street, Riverside, California 92501, and served upon the Tr~istee ana the United
           States Trustc~, not more than fa~xrt~en (I4) days after service frt~rn this Notice. Tf n~ request for
           hearing is timely fled and served, the Trustee shah be deemed to haue aba~dnned any interest in
           the Property fourteen (14} days #tam the date n!'mdilin~ this notice which is shown on the attached..
           proof of service. Nc~ court nrd~r r~rill be r~qu rid for the abandonment to be ~ffecti~e. If timely

           objection and request for hearing is filed and served,the I'ruste~ shill within 2p days from the-date
           of servrc~ cat such contact the court anc~ obtain and give notice of ti~~; hearing date to those entities
     10 abjec~ting az~d to the U.~.'I'ruste~.
     11
     i2 Dated: March ~~,2018
                                                                   nhn P. Pringle
     13
                                                                  ChapCer 7 Trustee
     14
     1S
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     2'1
     ZS




                                                 l
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 21 of 25 Page ID #:808
 Case
 Case2:13-cv-01438-DDP-JC
      2:13-cv-01438-DDP-JC Document
                             Document104
                                      51 Filed
                                          Filed11/05/18
                                                10/15/19 Page
                                                          Page18 22ofof24
                                                                        25 Page
                                                                           PageIDID#:446
                                                                                   #:809
   Case 2:13-cv-01438-DDF ~C Document 41 Filed 10/10/18 F __fie 16 of 17 Page ID #:390




JOAQUIN ANDRES ACOSTA
President of
AJ ACOSTA COMPANY INCORPORATED
42114 Big Bear Boulevard
Big Bear Lake, California

                       Assignments of Interests, Stocks, Assets and Properties
                           of AJ ACOSTA COMPANY,INCORPORATED

Joaquin andres acosta, as President and Sole Stock holder of all the interests and holder of all Tangible and
Intangible Assets, which includes, but not limited to: All machinery, Trucks, Cars, Office Equipment,
Furniture, Tools, Safety Equipment,Inventory, Stock,Real Estate,Land,Office Buildings, Sheds,including
all Intelectual Properties, all rights and interests in all projects commenced or on behalf of company up to
this date, all Accounts Receivables,ofA.J. ACOSTA COMPANY INCORPORATED,California Secretary
of State filing No. 1748337, filed on July 29, 1994, located at 42114 Big Bear Blvd., Big Bear Lake,
California, hereby transfers and assigns hereby transfers all property held by A.J. ACOSTA COMPANY
INCORPORATED,which includes but not limited to:

       All Tangible and Intangible Assets, All machinery,Trucks,Cars,Office Equipment,Furniture, Tools,
       Safety Equipment,Inventories, Stocks, Real Estate, Lands, Office Buildings, Sheds, Appurtenances
       thereof, All Intellectual Properties, All Accounts Receivables-owned wholly or in part, Parts,
       including All rights and Interests in all projects commenced or on behalf of company up to this date,
       including Rights, Title, Interests or Liens that were commenced in any Case filed in Court for
       collection of debts by A.J.ACOSTA COMPANY INCORPORATED.

I, JOAQUIN ANDRES ACUSTA,President of A.J. ACOSTA COMPANY,INCORPORATED, hereby
transfers and assigns all Titles, Rights,Interests,Liens,in said aforementioned properties. All Rights, Titles,
Interests, Liens, Intellectual Property Rights to All the foregoing properties are assigned and transferred in
full, without any tax liability or reservations (as all liabilities have been accounted for in Bankruptcy) to:

       Joaquin andres acosta, 42114 Big Bear Boulevard, Big Bear Lake, California.             .,~,,,~,::~,,:,;,,, ,
                                                                                           ,~;,, ; ~                ~,
On this First day of May, A.D., in the Ycar of Our Lord, Two-thousand eighteen.
                                                                                '
                                                                                `                         '%~ •'•
                                                     (Corporate Seal)
By:                                                                                     r, c ~ ` 2- ~~.~ ,
   JO U ANDRES ACOSTA
   President and Sole Stock Holder
                                                                                           fib         -, _'~• •~ , ~~~.y~ -
   of A.J.ACOSTA COMPANY INC.                                                                    ~~~~~IIlrr~t111111 ~    -.




Accepted by Joaquin andres acosta on this First day of May, A.D., in the Year of Our .Lord, Two-
thousand eighteen.

                                                                                               6'}~'~                     :~
                                                                        j quin     dres acosta.


                                                   I
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 23 of 25 Page ID #:810
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 24 of 25 Page ID #:811
Case 2:13-cv-01438-DDP-JC Document 104 Filed 10/15/19 Page 25 of 25 Page ID #:812
